Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-18, 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Claim 1 is directed towards a server, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been 
 Independent claim 11 is directed to a system, thus meeting the Step 1 eligibility criterion. Claim 11 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: acquire additional user information in response to a payment settlement request for purchase of the food being sent from the second device to the first device/associate the image of the food with the user based on the user information and the additional 
Independent claim 20 is directed to a computer-readable medium for performing similar steps to those of method claim 1, thus meeting the Step 1 eligibility criterion. Claim 20 does recite the same abstract idea as Claim 1. The claim performs the method of claim 1 using only generic components of a networked computer system. Therefore, claim 20 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
 Remaining dependent claims 2-9, 12-18 further include the additional elements of a radio beacon communication device, which represents a generic computing element; it does not, alone or in combination with the other additional elements, represent significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. The dependent claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



The prior art of record does not teach neither singly nor in combination the limitations of claims 1-9, 11-18, 20.





Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				Prior art rejections have been overcome
	Examiner agrees. The prior art rejections have been overcome and have been withdrawn.
	
				independent claims are not directed to the abstract idea of a commercial interaction
	Examiner respectfully disagrees.	Claim 1 is directed towards a server, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: acquire additional user information in response to a payment settlement request for purchase of the food being sent from the user terminal to the store terminal/associate the image of the food with the user based on the user information and the additional user information/output a display instruction to instruct the user terminal to simultaneously display the captured image of the food and an evaluation form of the food, the user terminal being identified by the user information and the additional user information, the displayed image of the food on the display screen being the image of the food served to the user. The Applicant’s Spec. provides further context to the claimed invention as pertaining to the advertising/marketing activities and behaviors, and business relations/sales activities realm: ‘there has been a demand for a technique that can collect evaluations of not only the entire store but also each food item provided, and that can collect information for more detailed marketing’, ‘can collect 




				claimed features are directed to the control of the display of a terminal device, which cannot be performed by the human mind alone and is not a commercial interaction involving advertising/marketing activities
	The specific claimed limitation of “output a display instruction to instruct the user terminal to simultaneously display, on a display screen, the captured image of the food and an evaluation form of the food, the user terminal being identified by the user information and the additional user information, the displayed image of the food on the display screen being the image of the food served to the user” does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). The independent claims themselves do recite an abstract idea, as noted in the Office Action above.

				Prong 2: claims as a whole integrate the alleged abstract idea into a practical application. Independent claims, in response to real world events, perform processes such that the server is capable of confirming the identify of the user that has purchased food.  Claims respond to real world events – i.e. location data of the user terminal indicating the user terminal is in the store- and the real time information to confirm the identity of a user that is associated with the food. The processor, when the user purchases the food, is able to confirm the identity of the user such that the image of the food is reliably associated with the user information.
				Specification, para 53: improve the reliability of authenticating that the user data and the image correspond to the same user to confirm the identify of the user/user terminal, and provide an appropriate evaluation form.
	Examiner respectfully disagrees that the claimed invention, as a whole, integrates the abstract idea into a practical application, under Prong 2. There are no additional elements that reflect an 
This judicial exception is not integrated into a practical application. The additional elements of a store terminal/user terminal/processor/camera represent generic computing elements. The server is described in the Spec. as “includes a processor provided with hardware”; the user terminal is describes as “examples…include smartphones, mobile phones, tablet terminals, wearable computers, and personal computers…may be any terminal as long as the user terminal…can transmit and receive information to and from the wallet server”; the store terminal is described as “device is installed in, for example, a store”; the camera is described as “may be, for example, a digital camera or the like”. The additional elements of data gathering (capture an image of food from a store terminal prior to the food being served to a user/acquire, in response to capturing the image of the food, user information of the user from the store terminal provided with the food based on location data transmitted from a user terminal of the user) represent insignificant extra-solution activity – i.e. data gathering, see MPEP 2106.05(g). The additional element of capturing images (the store terminal obtaining the image of the food using a camera) using a camera represents insignificant extra-solution activity.  The additional elements of Claim 11, of a first device including a first processor that is installed in a store/a second device including a second processor/a third device including a third processor/camera represent generic computing elements.  The additional elements of data gathering (capture an image of food from the first device prior to the food being served to the user/acquire, in response to capturing the image of the food, user information of the user provided with the food based on location data transmitted from the second device) represents insignificant extra-solution activity, see MPEP 2106.05(g). Capturing images via a camera (the first device obtaining the image of the food using a camera) represents insignificant extra-solution activity. The additional elements not improve the functioning of the computing device or 
 Remaining dependent claims 2-9, 12-18 further include the additional elements of a radio beacon communication device, which represents a generic computing element; it does not, alone or in combination with the other additional elements, represent significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. 	The Spec., para 53, describes that “the reliability of the association between the image information…and the user information…can be improved”, and that the evaluation is then generated and transmitted to the identified user terminal. Transmitting and displaying an evaluation form/a food image on a user terminal, where the food image/user terminal is identified based on user location information and additional user information, represents a business practice/goal, not another technology/technical field. Thus, improving this practice pertains to a business practice optimization, no to an improvement to another technology/technical field. The Applicant’s Spec. provides further context to the claimed invention as pertaining to the advertising/marketing activities and behaviors, and business relations/sales activities realm, and describes the claimed invention as seeking to, at best, optimize a business practice/goal: ‘there has been a demand for a technique that can collect evaluations of not only the entire store but also each food item provided, and that can collect information for more detailed marketing’, ‘can collect evaluations for each food item provided in a store or the like and obtain information for more detailed food marketing’. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention , when implemented, improves the functioning of the computing device itself or another technology/technical field.



				Claimed server improves the technical field/technology of food service technologies by responding to real world trigger events to authenticate the identity of a user such that the server can reliably send a display signal to the correct user terminal to display the captured image of food and the user evaluation form.
	Examiner respectfully disagrees that the claimed invention, when implemented, improves another technology/technical field. Identifying a user terminal and transmitting an evaluation form/food image to the identified user terminal represents a business practice/goal, not another technology/technical field. Thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. The Applicant’s Spec. provides further context to the claimed invention as pertaining to the advertising/marketing activities and behaviors, and business relations/sales activities realm, and describes the claimed invention as seeking to, at best, optimize a business practice/goal: ‘there has been a demand for a technique that can collect evaluations of not only the entire store but also each food item provided, and that can collect information for more detailed marketing’, ‘can collect evaluations for each food item provided in a store or the like and obtain information for more detailed food marketing’. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention , when implemented, improves the functioning of the computing device itself or another technology/technical field.

				The 35 USC 112(a) rejections of Claims 7-8, 16-17 have been overcome
	Examiner agrees. The 35 USC 112 rejections have been overcome and have been withdrawn.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Scipioni (20130173404) teaches providing a feedback form on the user device while the user is still at the payment location, and associating the feedback with the user transaction; it does not teach the claimed combination of features, as present in the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/

3/28/2022